Exhibit 10.13.3

PAYBACK AGREEMENT

PAYBACK AGREEMENT dated 10/10/2013 between StoneMor GP LLC (“StoneMor”), general
partner of StoneMor Partners, L.P., and David Meyers (“Employee”).

WHEREAS, in connection with Employee’s acceptance of a new position with
StoneMor, StoneMor has offered to reimburse Employee for certain relocation
expenses in accordance with applicable relocation policy; and

WHEREAS, in consideration for such reimbursement, StoneMor wishes to establish,
and Employee agrees to accept, certain conditions under which Employee must
repay all such expenses assumed by StoneMor on Employee’s behalf.

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound hereby, StoneMor and Employee
agree as follows:

 

  1. In the event that Employee separates from employment with StoneMor, or with
any successor employer which continues StoneMor’s employment of Employee without
interruption by operation of law or contract (“Successor Employer”), within
twelve (12) months from the effective relocation date in Employee’s new location
for any reason except an employer-initiated termination due to reorganization or
lack of work (a “Separation”), Employee agrees to reimburse StoneMor, or the
Successor Employer, for all expenses incurred or paid by StoneMor on Employee’s
behalf in connection with Employee’s relocation (“Relocation Expenses”). Such
Relocation Expenses shall include, without limitation, all moving and
transportation expenses, home sale and purchase assistance payments, mortgage
subsidies and/or corporate second mortgages, travel and lodging, insurance
charges, and tax gross-up payments incurred or paid by StoneMor.

 

  2. In the event of a separation of employment for any reason other than a
“Separation” as defined in the preceding paragraph, StoneMor, or the Successor
Employer, shall provide Employee with an itemized list of Relocation Expenses
incurred or paid to date. All Relocation Expenses shall be due and payable by
Employee within thirty (30) days after Employee’s date of Separation or date of
the itemized list of Relocation Expenses, whichever is later (“Due Date”). Any
outstanding balance which remains unpaid by Employee after the Due Date shall be
subject to late charges calculated at 1% per month until such balance is paid in
full.

 

  3. In addition, and without limiting any of the foregoing rights, Employee
hereby authorizes StoneMor, or the Successor Employer, to the full extent
permitted by law, to deduct Relocation Expenses and any accrued late charges
from Employee’s final paycheck, bonus check or any other wages or payments
otherwise due to Employee.    

 

  4. StoneMor may assign its rights under this Agreement to any Successor
Employer.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date first above written.

 

STONEMOR GP LLC       EMPLOYEE By:  

/s/ Penelope Casey

    By:  

/s/ David Meyers

Name:  

Penelope Casey

    Name:  

David Meyers

Title:  

VP, Human Resources

    Title:  

COO